Exhibit 2.2 Franklin Covey Co. 2200 West Parkway Blvd. Salt Lake City, UT84119 July 3, Franklin Covey Products, LLC 2250 West Parkway Blvd. Salt Lake City, UT84119 Re:Agreements Related to and Amendment of Master Asset Purchase Agreement Reference is made to that certain Master Asset Purchase Agreement (the “Purchase Agreement”), dated as of May 22, 2008, by and among Franklin Covey Products, LLC (“Buyer”), Franklin Covey Co. (the “Company”), and the other Selling Companies identified therein, and that certain Purchase Companies Assignment Agreement of even date herewith, by and among Buyer, Franklin Covey Products Canada ULC, a Canadian corporation (“FCP Canada”), FC Products de Mexico, S. de R. L. de C.V., a Mexican company (“FCP Mexico”), and Franklin Covey Products Europe Limited, a company registered in the UK (“FCP Europe,” and together with Buyer, FCP Mexico and FCP Canada, the “Purchasing Companies”).The Company, Buyer, the other Purchasing Companies and the other Selling Companies, wish to amend the Purchase Agreement and enter into the other agreements related to the Purchase Agreement as set forth herein.Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Purchase Agreement. 1.The following exhibits to this letter agreement, in the form attached hereto, are deemed to be the exhibits to the Purchase Agreement as if delivered on the date of and in connection with the execution of the Purchase Agreement: Exhibit A – Master License Agreement Exhibit B – Master Shared Services Agreement Exhibit C – Buyer Operating Agreement Exhibit D – Supply Agreement Exhibit E1 – Lease Agreement (Office) Exhibit E2 – Sub-sublease (Warehouse) Exhibit F – Bill of Sale Exhibit F1 – Bill of Sale for FC Mexico Exhibit G – Assignment and Assumption Agreement Exhibit G1 – Assignment and Assumption Agreement for FC Mexico 2.Each of Schedule 3.4, Schedule 6.5(a)(i) and Schedule 6.5(a)(ii) to the Purchase Agreement, as attached to the Purchase Agreement and delivered to Buyer in connection with the execution of the Purchase Agreement, is replaced in its entirety with Schedule 3.4, Schedule 6.5(a)(i) and Schedule 6.5(a)(ii), respectively, as attached hereto, and any reference to Schedule 3.4, Schedule 6.5(a)(i) or Schedule 6.5(a)(ii) in the Purchase Agreement is deemed to refer to Schedule 3.4, Schedule 6.5(a)(i) or Schedule 6.5(a)(ii), respectively, as attached hereto. 3.For purposes of preparing the Estimated Closing Date Balance Sheet and the Closing Date Balance Sheet, and in determining the Estimated Closing Date Net Current Assets and the Closing Date Net Current Assets, any assets of Franklin Covey de Mexico S. de R. L. de C.V. (“FC Mexico”) and relating to the Mexican Business (as defined in the Master Shared Services Agreement) will be deemed to be Acquired Assets, and any liabilities of FC Mexico relating to the Mexican Business will be deemed to be Assumed Liabilities.Upon receipt by FCP Mexico of all Mexican Authorizations (as defined in the Master Shared Services Agreement), FC Mexico will deliver to FCP Mexico a bill of sale for such Acquired Assets relating to the Mexican Business that are Tangible Personal Property, in substantially the form of Exhibit F1, and an assignment and assumption agreement for Acquired Assets relating to the Mexican Business that are Acquired Contracts and Acquired Leases, in substantially the form of Exhibit G1, duly executed by FC Mexico. 4.The first sentence of Section 2.1 of the Purchase Agreement is hereby amended and restated to read as follows (with new text shown in bold and italics): “2.1Purchase and Sale of Acquired Assets.At the Closing and on the terms and subject to the conditions set forth in this Agreement, the Company agrees to sell, or to cause the Selling Subsidiaries to sell (the Company and the Selling Subsidiaries being collectively referred to herein as the “Selling Companies”), to Buyer or such directly or indirectly wholly-owned Subsidiaries of Buyer as Buyer may designate in writing to the Company prior to the Closing (Buyer and such designated directly or indirectly wholly-owned Subsidiaries being collectively referred to as the “Purchasing Companies”), and Buyer agrees to buy, or to cause the other Purchasing Companies to buy, from the Selling Companies, free and clear of all Encumbrances other than Permitted Encumbrances and Encumbrances listed on Schedule 3.7(c), all right, title and interest in and to all of the assets of the Company or the Selling Subsidiary, as applicable, that are used exclusively in the Business as conducted on the date hereof (collectively, the “Acquired Assets”), as more specifically described below (but excluding the Excluded Assets):” 5.Section 2.9(b)(i)(D) of the Purchase Agreement is hereby amended and restated in full to read as follows (with new text shown in bold and italics): “(D)a contribution of $1,755,000 to Buyer from Franklin Covey Client Sales, Inc., by wire transfer of immediately available funds to the account designated by Buyer to the Company no later than three business days prior to the Closing, to acquire a 19.5% equity interest in Buyer, before giving effect to any grants of interest to certain employees of the Company in connection with the Closing, as contemplated in the Buyer Operating Agreement;” 6.Section 2.9(b)(i)(E) of the Purchase Agreement is hereby amended and restated in full to read as follows (with new text shown in bold and italics): “(E)a contribution of $1,000,000 to Buyer from Franklin Covey Client Sales, Inc., by wire transfer of immediately available funds to the account designated by Buyer to the Company no later than three business days prior to the Closing, constituting the FC Priority Contribution (as defined in the Buyer Operating Agreement);” 2 7.The first sentence of Section 9.3(a) of the Purchase Agreement is hereby amended and restated to read as follows (with new text shown in bold and italics): “(a)Any party (the “Indemnifying Party”) will indemnify, defend and hold harmless the other party and its officers, directors, employees, agents, shareholders and Affiliates (collectively, the “Indemnified Parties”) against any Loss arising from, relating to or constituting any Litigation instituted by any third party arising out of the actions or inactions of the Indemnifying Party (or allegations thereof) whether occurring prior to, on or after the Closing Date that are or may be Losses, other than those relating solely to a breach by the Buyer or the Company, as applicable, of this Agreement (any such third party action or proceeding being referred to as a “Third Party Action”).” 8.Buyer hereby waives the following conditions to the obligations of Buyer in the Purchase Agreement to take the actions required of it at the Closing: (a) The condition set forth in Section 7.1(d) of the Purchase Agreement requiring the Company to obtain each Required Consent, except for Required Consents relating to the leasehold interests in the real property leased or otherwise used or occupied by the Company exclusively for the Business as listed on Schedule 2.1(a)(i) of the Purchase Agreement, as such schedule may have been updated pursuant to Section 10.11(b) of the Purchase Agreement prior to the Closing, will have been obtained and be in full force and effect.The Company has obtained the Consents listed on Attachment 1 to this letter agreement. (b) The condition set forth in Section 7.1(e) of the Purchase Agreement requiring the Company to obtain at least 70% of Required Consents relating to the leasehold interests in the real property leased or otherwise used or occupied by the Company exclusively for the Business as listed on Schedule 2.1(a)(i) of the Purchase Agreement, as such schedule may have been updated pursuant to Section 10.11(b) of the Purchase Agreement prior to the Closing will have been obtained and be in full force and effect.The Company has obtained the lease Consents listed on Attachment 2 to this letter agreement.The Company acknowledges and agrees that it will continue to use commercially reasonable efforts to obtain the Required Consents relating to the leasehold interests, and will promptly inform the Buyer of any changes in the status thereof. 9.The following are hereby amended and restated: (a) Article I of the Purchase Agreement is hereby amended by adding the following definitions: ““Additional Reimbursable Expenses” has the meaning set forth in Section 2.10(d)(iii).” 3 ““Estimated Reimbursable Expenses” means the Company’s good faith estimate, as of the Closing Date, for Reimbursable Expenses delivered to Buyer on or prior to the Closing
